                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., et al.,

               Plaintiffs,
                                                              Civil No. 3:19-cv-365
v.
                                                              Hon. Aleta A. Trauger
TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,

               Defendants.


     PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND EXPENSES


       As the representatives of the prevailing parties in this litigation, undersigned counsel

Hogan Lovells US LLP, Lawyers’ Committee for Civil Rights Under Law, Burch, Porter &

Johnson, PLLC, and Bromberg Law PLLC (collectively, “Plaintiffs’ Counsel”), respectfully

move this Court under 28 U.S.C. § 1988 and other authority for an award of attorneys’ fees, costs,

and expenses. The attorneys’ fees requested are $724,415.50. The amount of costs and expenses

to be reimbursed is $5,274.04. As demonstrated in the supporting memorandum, which is

incorporated by reference, the amounts requested are reasonable and justified by established law

and indeed substantially understate the fees and expenses actually incurred.

       As set forth more fully in Plaintiffs’ Memorandum in Support of their Motion for

Attorneys’ Fees and Costs and supporting declarations, Plaintiffs have already exercised

considerable billing judgment and should be entitled to recover all of the fees and expenses

claimed in this matter.



                                                   1

  Case 3:19-cv-00365 Document 103 Filed 12/21/20 Page 1 of 4 PageID #: 1466
Dated: December 21, 2020            Respectfully submitted,

                                    /s/ Taylor Cates
                                    Taylor A. Cates, BPR No. 20006
                                    Burch, Porter & Johnson, PLLC
                                    130 N. Court Avenue
                                    Memphis, TN 38103
                                    (901) 524-5165
                                    tcates@bpjlaw.com
                                    wirvine@bpjlaw.com

                                    Ira M. Feinberg*
                                    Hogan Lovells US LLP
                                    390 Madison Avenue
                                    New York, NY 10017
                                    (212) 918-3509
                                    irafeinberg@hoganlovells.com

                                    Allison M. Ryan*
                                    Madeline Gitomer*
                                    Hogan Lovells US LLP
                                    555 Thirteenth Street, NW
                                    Washington, DC 20004
                                    (202) 637-5600
                                    allison.ryan@hoganlovells.eom
                                    carrie.delone@hoganlovells.com
                                    madeline.gitomer@hoganlovells.com

                                    Ezra D. Rosenberg*
                                    Pooja Chaudhuri*
                                    Lawyers’ Committee for Civil Rights Under Law
                                    1500 K Street, NW, Suite 900
                                    Washington, D.C. 20005
                                    (202) 662-8600
                                    erosenberg@lawyerscommittee.org
                                    ihouk@lawyerscommittee.org
                                    nehaudhuri@lawyerscommittee.org

                                    Yael Bromberg*
                                    Bromberg Law LLC
                                    The Andrew Goodman Foundation
                                    10 Mountainview Road
                                    Upper Saddle River, NJ 07458
                                    (201) 995-1808
                                    yaelbromberglaw@gmail.com



                                      2

  Case 3:19-cv-00365 Document 103 Filed 12/21/20 Page 2 of 4 PageID #: 1467
                                  Attorneys for Plaintiffs

                                  *admitted pro hac vice




                                    3

Case 3:19-cv-00365 Document 103 Filed 12/21/20 Page 3 of 4 PageID #: 1468
                                    CERTIFICATE OF SERVICE

       The undersigned herby certifies that on December 21, 2020 a copy of the foregoing

Motion for Attorneys’ Fees, Costs, and Expenses has been served via the Court’s CM/ECF

electronic case filing system to:

       ALEXANDER S. RIEGER
       ANDREW B. CAMPBELL
       KELLEY L. GROOVER
       Tennessee Attorney General’s Office
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       (615) 532-0356
       (615) 741-2408
       alex.rieger@ag.tn.gov
       andrew.campbell@ag.tn.gov
       kelley.groover@ag.tn.gov

       JOHN L. RYDER
       STEVEN DOUGLASS
       Harris, Shelton, Hanover & Walsh, PLLC
       40 S. Main Street, Suite 2700
       Memphis, TN 38103
       (901) 525-1455
       jlr@harrisshelton.com
       sdouglass@harrisshelton.com

21st day of December, 2020.


                                             /s/   Taylor Cates
                                                    Taylor Cates




   Case 3:19-cv-00365 Document 103 Filed 12/21/20 Page 4 of 4 PageID #: 1469
